COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 RODERICK MORRISON,                            '
                                                              No. 08-13-00319-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                          Criminal District Court No. 6
 THE STATE OF TEXAS,                           '
                                                             of Dallas County, Texas
                                               '
                           State.
                                               '              (TC# F-11-56210-X)




                                          ORDER

       The Court GRANTS the Court Reporter=s third request for an extension of time within

which to file the Reporter=s Record until February 14, 2014. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER=S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Cherie Williams, Court Reporter for the Criminal District

Court No. 6, for Dallas County, Texas, prepare the Reporter=s Record for the above styled and

numbered cause, and forward the same to this Court on or before February 14, 2014.

       IT IS SO ORDERED this 6th day of February, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.